DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1 and 21 have been amended, claim 3 has been canceled, claims 22-32 have been added, claims 1-2, 4-9, and 21-32 remain pending, and claims 4, 6-7, and 29-32 are withdrawn from consideration.
Election/Restrictions
Claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2022.
Claims 29-32 recite an expandable panel coupled to first and second portions of a sole structure, and that one or more dimensions of the sole structure are smaller when the expandable is in the compressed configuration. These limitations are directed to nonelected Species 5 and 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8, 9, 21, 23-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Oden et al. (US 2019/0297988), herein Oden.
Regarding claim 1, Oden discloses an article of footwear (1100) comprising: a sole structure (as seen in Fig. 12A-12C); and an upper (1112, 1114) coupled to the sole structure so as to form a foot-receiving cavity therebetween, wherein the upper comprises a first portion (1114), a second portion (1112), and a third portion (one of expansion joints 1150) disposed between and coupling the first portion and the second portion, wherein the upper is movable between a compressed configuration (Fig. 12A, 12B) and an expanded configuration (Fig. 12C), wherein in the compressed configuration, the first portion and the second portion abut each other, wherein in the expanded configuration, the first portion and the second portion are spaced apart from each other by the third portion, and wherein one or more dimensions of the foot-receiving cavity are larger when the upper is in the expanded configuration than when the upper is in the compressed configuration (paragraph 0068, 0070; Fig. 12A-12C).
Regarding claim 2, Oden discloses a closure mechanism (1152) configured for selectively securing the upper in the compressed configuration (paragraph 0070; Fig. 12A).
Regarding claim 5, Oden discloses that the third portion extends from a heel portion of the upper to a forefoot portion of the upper (side expansion joint 1150; Fig. 12C).
Regarding claim 8, Oden discloses that the third portion (medial joint 1150) is disposed on only a medial side of the upper (Fig. 12A).
Regarding claim 9, Oden discloses that the third portion (lateral joint 1150) is disposed on only a lateral side of the upper (Fig. 12A).
Regarding claim 21, Oden discloses an article of footwear (1100) comprising: a sole structure (as seen in Fig. 12A-12C); and an upper (1112, 1114) coupled to the sole structure so as to form a foot-receiving cavity therebetween, wherein the upper comprises a gusset (1150), wherein the gusset is movable between a compressed configuration (Fig. 12A, 12B) and an expanded configuration (Fig. 12C), wherein the gusset is concealed when in the compressed configuration (Fig. 12A, 12B), and wherein one or more dimensions of the foot-receiving cavity are larger when the gusset is in the expanded configuration than when the gusset is in the compressed configuration (paragraph 0068, 0070; Fig. 12A-12C).
Regarding claim 23, Oden discloses that the upper comprises an expandable opening in which the gusset (front joint 1150) is disposed, and wherein the opening is defined by a portion of the upper that extends around a full perimeter of the gusset (Fig. 12A).
Regarding claim 24, Oden discloses that the gusset comprises folds to reduce bunching of the gusset when in the compressed configuration (paragraph 0068, lines 12-15; Fig. 12A).
Regarding claim 25, Oden discloses that the upper and the gusset are integrally formed as a unitary structure (Fig. 12A-12C).
Regarding claim 28, Oden discloses that the upper and the gusset are formed as separate components that are coupled together (paragraph 0069, lines 18-21).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oden, as applied to claims 1 and 2, in view of Wiens (US 2015/0305432).
Oden does not disclose that the closure mechanism is a cord. Wiens teaches an article of footwear comprising: a sole structure (sole 20); and an upper (upper 22) coupled to the sole structure so as to form a foot-receiving cavity therebetween, wherein the upper comprises a first portion, a second portion (Fig. 20 below), and a third portion (elastic region 213) disposed between and coupling the first portion and the second portion, wherein the upper is movable between a compressed configuration (tie 222 tightened) and an expanded configuration (tie 222 loosened), wherein in the compressed configuration, the first portion and the second portion are proximate to each other (tie 222 pulled fully tight), wherein in the expanded configuration, the first portion and the second portion are spaced apart from each other by the third portion (Fig. 20), and wherein one or more dimensions of the foot-receiving cavity are larger when the upper is in the expanded configuration than when the upper is in the compressed configuration. A closure mechanism (tie mechanism 218) in the form of a cord is configured to be tensioned to transition the upper from the expanded configuration toward the compressed configuration (paragraph 0134; Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the closure mechanism of Oden in the form of a cord, as taught by Wiens, as this would be a simple substitution of one closure mechanism for another, with the predictable result of allowing the third portion to be tightened to different degrees, providing greater adjustability to the upper.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oden, as applied to claim 21, in view of Murtha et al. (US 2014/0190039), herein Murtha.
Oden does not disclose the specific material of the upper and gusset. Murtha teaches an article of footwear including an upper (102) and a gusset (502), the gusset movable between a compressed configuration and an expanded configuration (Fig. 1, 5). The upper and gusset may be made of a knitted material or a woven material (paragraph 0056). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the upper and gusset of a knitted material or woven material in order to use material well known for use in shoe uppers which is flexible and comfortable against the foot.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 8-9, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732